Citation Nr: 1009268	
Decision Date: 03/11/10    Archive Date: 03/17/10

DOCKET NO.  08-33 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine 
Corps from August 1955 to August 1959. 

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal of a June 2008 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska, which in part denied the Veteran's 
service-connection claim for tinnitus.

The Veteran testified at a Travel Board hearing which was 
chaired by the undersigned Acting Veterans Law Judge at the 
Lincoln RO in July 2009.  A transcript of the hearing has 
been associated with the Veteran's VA claims folder.

Following the July 2009 hearing, the Veteran submitted 
additional medical evidence directly to the Board accompanied 
by a written waiver of consideration of such evidence by the 
agency of original jurisdiction (AOJ).  See 38 C.F.R.                 
§ 20.1304 (2009).  


FINDING OF FACT

The competent evidence of record indicates that the Veteran's 
currently diagnosed tinnitus is etiologically related to his 
military service.


CONCLUSION OF LAW

Resolving the benefit of the doubt in the Veteran's favor, 
tinnitus was incurred in active military service.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2009).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran claims entitlement to service connection for 
tinnitus, which he contends is related to noise exposure in 
service.

In the interest of clarity, the Board will address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  

A VCAA notice letter was sent to the Veteran regarding his 
service connection claim in April 2008.  This letter appears 
to be adequate.  The Board need not, however, discuss in 
detail the sufficiency of the VCAA notice letter in light of 
the fact that the Board is granting the claim.  Any potential 
error on the part of VA in complying with the provisions of 
the VCAA has essentially been rendered moot by the Board's 
grant of the benefit sought on appeal.

The Board also notes that the Veteran has been provided 
notice regarding degree of disability and effective date in 
the April 2008 letter, as required by the decision of the 
United States Court of Appeals for Veterans Claims (the 
Court) in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  As 
discussed in detail below, the Board is granting the 
Veteran's claim.  It is not the Board's responsibility to 
assign a disability rating or an effective date in the first 
instance.  The Board is confident that if required, the 
Veteran will be afforded any additional appropriate notice 
needed under Dingess.  

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2009).  The Veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  He 
has retained the services of a representative, and testified 
before the undersigned at the July 2009 hearing. 

Accordingly, the Board will proceed to a decision.

Relevant laws and regulations

Service connection - in general 

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1131 (West 2002);                      
38 C.F.R. § 3.303.  

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred or aggravated in service.  38 C.F.R. § 3.303(d) 
(2009).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Analysis

In essence, the Veteran contends that his current tinnitus 
disability resulted from in-service noise exposure 
experienced while serving as a mortarman in the Marine Corps.  
See the July 2009 hearing transcript, page 8. 


As noted above, in order to establish service connection for 
the claimed disorders, there must be (1) medical evidence of 
a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) evidence of a 
nexus between the claimed in-service disease or injury and 
the current disability.  See Hickson, supra.

With respect to Hickson element (1), current disability, the 
August 2009 VA examiner specifically diagnosed the Veteran 
with tinnitus.  See the August 2009 VA examiner's report, 
page 3.  This diagnosis was subsequently confirmed by Dr. 
J.W.M., who similarly noted in July 2009 that the Veteran had 
"chronic tinnitus."  See the July 24, 2009 letter from 
J.W.M., D.O.  Accordingly, current disability is 
demonstrated, and Hickson element (1) is satisfied.  

With respect to Hickson element (2), in-service disease and 
injury, the Board will separately address disease and injury.

Concerning in-service disease, the Veteran's service 
treatment records are completely normal with respect to the 
Veteran's ears.  During service, he voiced no complaints 
pertaining to tinnitus or ringing in his ears.   

Concerning in-service injury, the Veteran contends that 
exposure to loud noise from mortar fire, artillery and 
machine guns while serving as a mortarman during service 
caused injury to his ears.  See the July 2009 hearing 
transcript, pages 3-9.  

The evidence of record does not indicate that the Veteran is 
a veteran of combat, and he does not appear to so contend.  
The combat presumptions are therefore not applicable.  See 38 
U.S.C.A. § 1154 (West 2002); 38 C.F.R. § 3.304(d) (2009).

Despite the Veteran's negative service treatment records as 
to any injury to the ears, the RO has already conceded that 
the Veteran was exposed to acoustic trauma in service based 
on his military occupation specialty (MOS) as a mortarman.  
Indeed, the Veteran was awarded service connection for 
bilateral hearing loss in the above-referenced June 2008 
rating decision.  For the purposes of this decision, the 
Board will also assume that the Veteran experienced hazardous 
noise exposure during service.  This is sufficient to satisfy 
Hickson element (2), in-service incurrence of injury.

With respect to crucial Hickson element (3), medical nexus, 
the Board initially notes that the June 2008 VA examiner did 
not opine as to the etiology of the Veteran's tinnitus 
because the Veteran "did not provide a complaint of 
tinnitus."  See the June 2008 VA examiner's report, page 4.  
However, the Veteran has subsequently contended that he in 
fact did have tinnitus at the time of the examination [and 
continuously since his military service in the 1950s], and 
that the June 2008 VA examiner failed to address the issue by 
asking questions about ringing in the ears.  In that regard, 
the RO scheduled the Veteran for a new VA examination, which 
took place in August 2008.  

Accordingly, the first etiological opinion of record is that 
of the August 2008 VA examiner, who after reviewing the 
Veteran's claims folder, noted that it is "well known in the 
medical literature that loud noise exposure can easily cause 
tinnitus,"  
but ultimately determined that "any comments as to the 
origin of [the Veteran's tinnitus] would be resorting to 
speculation, because there is conflicting information and 
reports about this."  See the August 2008 VA examiner's 
report, page 4.  

The Veteran has since submitted a letter from a private 
physician, Dr. J.W.M., who determined after a review of the 
Veteran's service record, that the Veteran "would have been 
exposed to extensive amount of severe sound damage to the 
ears,", and that his tinnitus "can be directly related to 
that experience."  See the July 24, 2009 statement of Dr. 
J.W.M.  

Tinnitus is, by definition "a noise in the ears, such as 
ringing, buzzing, roaring, or clicking.  It is usually 
subjective in type."  See Dorland's Illustrated Medical 
Dictionary, 1914 (30th ed. 2003).  Because tinnitus is 
"subjective," its existence is generally determined by 
whether or not the veteran claims to experience it.   For VA 
purposes, tinnitus has been specifically found to be a 
disorder with symptoms that can be identified through lay 
observation alone.  See Charles v. Principi, 16 Vet. App. 370 
(2002).
Although both VA examiners could not relate the Veteran's 
tinnitus to his in-service acoustic trauma, based on the 
Veteran's recent assertions, the positive nexus statement of 
Dr. J.W.M., as well as  the inherently subjective nature of 
tinnitus symptomatology, the Board finds that at the very 
least, there exists an approximate balance of evidence for 
and against the Veteran's tinnitus claim.  When the evidence 
for and against the claim is in relative equipoise, by law, 
the Board must resolve all reasonable doubt in favor of the 
appellant.  See 38 U.S.C.A. § 5107 (West 2002);  38 C.F.R. § 
3.102 (2009).  

Accordingly, with resolution of doubt in the Veteran's favor, 
the Board concludes that a grant of service connection for 
tinnitus is warranted.  


ORDER

Entitlement to service connection for tinnitus is granted.



____________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


